Name: Commission Regulation (EEC) No 3229/88 of 20 October 1988 amending Council Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 88 Official Journal of the European Communities No L 288/19 COMMISSION REGULATION (EEC) No 3229/88 of 20 October 1988 amending Council Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory - amounts in agriculture ('); as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6a of Regulation (EEC) No 1677/85 lays down that the agricultural conversion rates of a Member State should, in accordance with the procedure provided for in Article 12 of that Regulation, be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the movement of the market rate for the drachma during the reference period 12 to 18 October . 1988 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (3), as last amended by Regulation (EEC) No 2792/88 (4), entail, in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3770/87 (*), an increase in the monetary compensatory amounts applicable in the pigmeat sector in Greece, effective from 24 October 1988 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of these new monetary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to amended Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates 1 ECU = . . v Dra Applicable until 1 ECU = . . . Dra Applicable from 'Pigmeat 151,971 23 October 1988 153,409 24 October 1988' Article 2 This Regulation shall enter into force on 24 October 1988 . (') OJ No L 164, 24. 6. 1985, p. 6 . 0 t&gt;J No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 250, 9 . 9 . 1988, p. 12. 0 OJ No L 310, 21 . 11 . 1985, p. 4. (4 OJ No L 355, 17. 12. 1987, p. 16 . No L 288/20 Official Journal of the European Communities 21 . 10. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1988 . For the Commission Frans ANDRIESSEN Vice-President